DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
3.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
4. 	Claims 1, 4, 8, 10, 21 and 23 have been amended. No new matter has/have been introduced.
5. 	No new claim(s) has/have been added. 
6.	Claims 2 – 3 and 22 have been cancelled. 
7.	Pending claims include claims 1, 4 – 21, 23 – 30 (renumbered as claims 1 - 27).

Information Disclosure Statement 
The information disclosure statement filed on 11/26/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.



Response to Arguments
Applicant' s arguments, see pages 10 - 11, filed 11/26/2021, with respect to the rejection(s) of claim(s) 1, 4 – 21, 23 – 30 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Allowable Subject Matter

1.	Claims 1, 4 – 21, 23 – 30 (renumbered as claims 1 - 27) are allowed. The Applicant's arguments (pages 10 - 11) along with the amendments to the most recent set of claims submitted on 03/01/2021 are considered persuasive in their entirety. 
	The amendment to the claims in combination with the other claimed elements as set forth below is determined to be allowable in view of the references provided in the most recent office action along with a further search and consideration:
 	“…receiving at least one downlink (DL) signal from one or more base stations or transmitting at least one uplink (UL) positioning reference signal (PRS), the received at least one DL signal comprising: at least one DL PRS, at least one synchronization signal block (SSB), at least one system information block (SIB), at least one other reference signal comprising a channel state information reference signal (CSI-RS), or a combination thereof, wherein at least one measurement is performed based, at least in part, on the received at least one DL signal or the transmitted at least one UL PRS; [[and]] performing at least one adjustment for random access based, at least in part, on the at least one measurement, transmitting a first message to at least one base station of the one or more base stations to initiate the random access, the first message comprising a preamble and a payload, wherein the preamble is transmitted on a random access channel (RACH), and the payload is transmitted on at least one of an uplink control channel or an uplink shared channel; and receiving a second message associated with completion of the random access, the second message transmitted by the at least one base station in response to the first message, wherein the second message includes control information in a DL control channel and data in a DL shared channel.”
	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on 572-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MAHARISHI V KHIRODHAR/            Primary Examiner, Art Unit 2463